This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by appellant pro se and by counsel for appellee.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Leisure’s Memorandum Order dated July 15, 1997.
We have considered all of appellant’s contentions on this appeal and have found *33them to be without merit. The judgment of the district court is affirmed.